DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 27th ,2022.
Applicant's election with traverse of Invention I in the reply filed on June 27th, 2022 is acknowledged.  The traversal is on the ground(s) that Oh (KR101586816, see US national Stage Entry, US20180090750, for citations) does not disclose an electrode that contains pores or not, and therefore the applicant asserts that claims 1 to 14 and 16 to 19 have special technical feature to form a single general inventive concept.  This is not found persuasive because the disclosure of Oh, although not directly disclosing whether the anode has pore or not, because the method forming the anode of Oh involves mixing silicon, silicon dioxide and magnesium, where the silicon oxide and silicon are decomposed at a temperature of 1000 C or higher where several nm-sized silicon crystals are uniformly distributed, and therefore it would be obvious to one of ordinary skill in the art to form the silicon oxide composite of Oh with pores. Furthermore as discussed below, Claim 1 is rejected over Behan, as Behan discloses the anode material with silicon, silicon dioxide, magnesium silicate, and a pore with a diameter of 50 to 300nm. Therefore, the special technical feature of a silicon oxide composite anode having pores is met by the prior art, and there is no shared special technical feature that represents a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Behan (US20170271651).
Regarding Claim 1, Behan discloses a negative electrode active material for a non-aqueous secondary battery (lithium ion batteries are rechargeable, [003], anode material for lithium ion battery, [002], it is the examiner’s position that the anode of Behan meets the limitation of an anode for a non-aqueous secondary battery, as the anode is made for a lithium ion battery and the electrolyte used contains non-aqueous solvents that dissolve orgnic and inorganic lithium salts, [0045]), the negative electrode active material comprising a silicon oxide composite ([0010])  comprising silicon, silicon oxide (SiOx, 0<x≤2) (crystalline silicon and silicon dioxide create porous core material, [0010]), and magnesium silicate (core material further contains Mg2SiO4, [0010]). 
Although Behan does not directly discloses the pores having a diameter of 50 to 300 nm, Bhean does disclose that the porous core has an average pore size of 50 Angstroms to 1350 angstroms which overlaps the instant claim range of 50 to 300 nm ([0010]).
Therefore, it would be obvious to one of ordinary skill in the art using Behan’s disclosure to have pores with a diameter of 50 to 300 nm.
Regarding Claim 2, Behan discloses the limitations as set forth above. Behan further discloses wherein the negative electrode active material comprises 2 to 40 wt% of magnesium with respect to the total weight of the silicon oxide composite (Mg2SiO4 contained at 0-25 wt%, MgO contained at 0-10 wt%, [0010], [0058]).
Regarding Claim 3, Behan discloses the limitations as set forth above. 
Behan does not directly disclose wherein the negative electrode active material has a ratio of pore portion area to the entire cross-sectional area of the silicone oxide composite of 3 to 40 %.
Behan does disclose that the average pore diameter can be in a range of 50 to 1350 angstroms, and that the particles have a surface area from 10 to 250 m2/g ([0010]). Behan further discloses that the average pore diameter can be further optimized to enhance structural integrity of the silicon hybrid materials ([0052]). Behan further discloses that the surface area of the particles can be further optimized to enhance structural integrity of the silicon hybrid material ([0053]).
Thus, because the average pore diameter and the surface area of the particles directly affect the pore portion area to the entire cross-sectional area of the silicon oxide composite, and Behan teaches that the average pore diameter and surface are of the silicon oxide composite particles can be optimized to enhance structural integrity of the silicon hybrid material, within the ranges disclosed above, it would be obvious to one of ordinary skill in the art using Behan’s disclosure to optimize the pore portion area to the entire cross-sectional area of the silicon oxide composite to be 3 to 40 %.
Regarding Claim 5, Behan discloses the limitations as set forth above. Behan further discloses wherein the silicon oxide has a ratio (Si/O) of the number of silicon atoms to that of oxygen atoms of 0.5 to 2 (silicon dioxide used is SiOx, where x is 1-2, [0010]).
Regarding Claim 6, Behan discloses the limitations as set forth above. Behan further discloses wherein the magnesium silicate includes Mg2SiO4 ([0010]).
Regarding Claim 8, Behan discloses the limitations as set forth above. 
Behan does not directly disclose the wt% of oxygen in the silicon oxide composite to be 25 to 40 wt%.
Behan does disclose wherein the silicon oxide, with silicon oxide being either SiO or SiO2, being in a 3 to 40 wt%, and Mg2SiO4 having a 0 to 25 wt% and MgO having a 0 to 10 wt% in relation to the total silicon oxide composite, and Behan further discloses wherein the ratio of silicon to silicon oxide can range from 1.5:1 to 30:1 ([0010]).
Because the oxygen content of Behan’s silicon oxide composite is directly related to the amount of silicon oxide, magnesium silicate, and Magnesium oxide present in the anode, and because Behan teaches that the wt % of these three compounds are optimizable in the ranges disclosed above, Behan teaches that the oxygen wt % for the silicon oxide composite is also optimizable. Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Behan to optimize the oxygen wt% of the silicon oxide composite to have an oxygen wt% of 25 to 40 wt%.
Claim(s) 4, 9, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Behan (US20170271651) in view of Oh (KR101586816, see US national Stage Entry, US20180090750, for citations) (provided in Applicant’s IDS filed on May, 29th, 2020).
Regarding Claim 4, Behan discloses the limitations as set forth above. 
Behan is silent to the silicon oxide composite having a diffraction peak of 2θ=27.5 o to 29.5o by Si(III) during X-ray diffraction analysis, and has a silicon crystallite size of 1 to 20 nm calculated from Full Width at Half Maximum of the diffraction peak.
Oh discloses a silicon oxide composite electrode that contains silicon, silicon oxide, and magnesium silicate ([001], silicon and silicon oxide-[009], magnesium silicate-[0022]). Oh discloses that the silicon oxide composite exhibits at least one diffraction peak in each of the ranges of 27 o to 32 o ([0019]), and discloses that the full width at half maximum of the diffraction peak of Si(111) in x-ray diffraction analysis may be 1-50 nm ([0024]). Oh disclose that this anode helps improve initital charge and discharge efficiency ([0017]).
Therefore it would be obvious to one of ordinary skill in the art to optimize the diffraction peaks of Si(III) and FWHM of Si(111) of Behan with the teachings of Oh to be in the range of 27.5 o to 29.5 o and 1-20 nm. These optimized ranges would yield the expected results of improved initial charge and discharge efficiency.
Regarding Claim 9, Behan discloses the limitations as set forth above. Behan discloses a carbon coating layer ([0017],[0062]) for the silicon composite ([0024],[0026]). Behan discloses that the coating material can vary in the amount of coating used ([0012]), but is silent to the wt % of the coating layer in relation to the entire silicon oxide composite.
Oh discloses a carbon-based coating layer (carbon-based material for coating layer-[0052]) for a silicon oxide composite anode (silicon oxide composite containing silicon, silicon oxide, and Mg oxide containing silicon, [001],[0016],[0023], coating layer for silicon oxide composite-[0052]). Oh further discloses that this coating layer is present in 1-20 parts by weight on the basis of 100 parts by weight of the silicon oxide composite ([0028]). Oh teaches that the coating layer improves conductivity ([0051]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the carbon coating layer of Behan with the teachings of Oh to have a carbon coating layer that is present in a wt% equal to 2 to 20 wt% of the total weight of the silicon oxide composite. This modified coating layer would yield the expected result of improved conductivity.
Regarding Claim 10, Behan in view of Oh discloses the limitations as set forth above. Behan further discloses wherein the carbon in the coating layer can be amorphous carbon, graphite, and carbon nanofiber ([0012]).
Regarding Claim 12, Behan in view of Oh discloses the limitations as set forth above. Behan further discloses wherein the negative electrode active material comprises 1.5 to 30 wt% of magnesium with respect to the total weight of the silicon oxide composite (Mg2SiO4 contained at 0-25 wt%, MgO contained at 0-10 wt%, [0010], [0058]).
Regarding Claim 13, Behan in view of Oh discloses the limitations as set forth above. 
Behan does not directly disclose the wt% of oxygen in the silicon oxide composite to be 25 to 40 wt%.
Behan does disclose wherein the silicon oxide, with silicon oxide being either SiO or SiO2, being in a 3 to 40 wt%, and Mg2SiO4 having a 0 to 25 wt% and MgO having a 0 to 10 wt% in relation to the total silicon oxide composite, and Behan further discloses wherein the ratio of silicon to silicon oxide can range from 1.5:1 to 30:1 ([0010]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Behan to optimize the oxygen wt% of the silicon oxide composite to have an oxygen wt% of 15 to 33 wt%.
Regarding Claim 14, Behan discloses the limitations as set forth above. 
Although Behan discloses a negative electrode for use in a nonaqueous electrolyte secondary battery (see claim 1 rejection above, [002-003]), Behan does not directly disclose a non-aqueous secondary battery including the negative electrode.
Oh discloses a non-aqueous lithium ion battery ([0029]), with a negative electrode made of silicon, silicon dioxide, and magnesium silicate ([0030]). 
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Behan with the teachings of Oh to have a non-aqueous secondary battery that includes the negative electrode of instant claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Behan (US20170271651) in view of Fukasawa (US20160272753).
Regarding Claim 7, Behan discloses the limitations as set forth above. 
Behan discloses wherein the silicon oxide composite has an average particle diameter of 1 um to 20 um (average diameter is 1 to 10 um-[0010]). Behan further discloses wherein the specific surface area can range from 10 m2/g to 250 m2/g, and lists a several ranges that the surface areas can be including 10 to 50 m2/g ([0053]).
Behan is silent to the specific gravity of the silicon oxide composite.
Fukasawa discloses a porous negative electrode (Fig. 3 shows porous electrode, [009,[0060]), where the negative electrode comprises silicon and silicon oxide (silicon and silicon oxide-[0022]). Fukasawa further discloses wherein the electrode complex is 2.3g/cm3 and the density of the silicon dioxide is 2.2 g/cm3 ([0037]). Fukasawa teaches that this electrode’s properties help balance the use of silicon as a high-capacity material while securing conductivity without degrading cycle characteristics ([0036]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the silicon oxide composite of Behan with the teachings of Fukasawa to have a specific gravity of 1.8 to 3.2. This modified silicon oxide composite would yield the expected result of allowing for the use of silicon as a high-capacity material while balancing conductivity without degrading cycle characteristics.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Behan (US20170271651) in view of Oh (KR101586816, see US national Stage Entry, US20180090750, for citations) further in view of Fukasawa (US20160272753).
Regarding Claim 11, Behan in view of Oh discloses the limitations as set forth above. 
Behan discloses wherein the silicon oxide composite has an average particle diameter of 1 um to 20 um (average diameter is 1 to 10 um-[0010]). Behan further discloses wherein the specific surface area can range from 10 m2/g to 250 m2/g, and lists a several ranges that the surface areas can be including 10 to 50 m2/g ([0053]).
	Behan is silent to the specific gravity of the silicon oxide composite.
Fukasawa discloses a porous negative electrode (Fig. 3 shows porous electrode, [009,[0060]), where the negative electrode comprises silicon and silicon oxide (silicon and silicon oxide-[0022]). Fukasawa further discloses wherein the electrode complex is 2.3g/cm3 and the density of the silicon dioxide is 2.2 g/cm3 ([0037]). Fukasawa teaches that this electrode’s properties help balance the use of silicon as a high-capacity material while securing conductivity without degrading cycle characteristics ([0036]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the silicon oxide composite of Behan in view of Oh with the teachings of Fukasawa to have a specific gravity of 1.8 to 3.2. This modified silicon oxide composite would yield the expected result of allowing for the use of silicon as a high-capacity material while balancing conductivity without degrading cycle characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728